Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed July 5, 2022 (“the remarks”) have been fully considered.  Each of applicant’s remarks is set forth, followed by examiner’s response.
On pages 5-7 of the remarks, Applicant argues the rejection stemming from the 112(f) limitation is improper because (1) the platform is illustrated in the figures, and that (2) the specific structure of the of the platform is not central to the claims and one of skill in the art would understand the subject matter of the claims. 
With respect to (1), the structure illustrated in the figures is not responsible for performing the function of measuring UV intensity. As Applicant argues, these figures illustrate the configuration of the platform with respect to other parts, but do not illustrate any sensors or other structure that actually measure the UV intensity. Thus, the structure that performs the function is not illustrated. 
With respect to (2), 112(f) serves to limit the scope of the claim to a particular structure disclosed in the specification along with its equivalents. This is a different requirement then whether one of skill in the art knows of sensors or other techniques of performing the claimed function. The examiner notes that the Applicant has not stated what the specific sensors, etc. are that perform the claimed function.
	The examiner recommends overcoming the 11(f) interpretation by amending the 112(f) limitation to recite something similar to: “measuring ultraviolet irradiation intensity by a platform erected on the movable rail and arranged cooperatively with the manufacturing platform”.
On pages 9-11 of the remarks, Applicant argues that Pan in view of Lin fail to render obvious claim 23 because (1) Lin’s air knife is used to serve a different function than blowing glass debris, (2) Pan doesn’t teach water being on the substrate, and (3) Lin does not teach a cutting machine, thus cannot teach the air knife being downstream from one.
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to (1) and (2), Chen is used to teach that an air knife is used to blow glass debris from a substrate. Lin is merely being used to teach a known way/device to transfer an already formed/cut substrate between stations, wherein one station includes a cleaning station with an air knife and another includes an alignment station. Thus, the air knife of Pan in view of Chen and Lin does not use the air knife to dry water, but to blow glass debris before the alignment device.
	With respect to (3), as detailed above, Lin is being used to teach a known way/device to transfer an already formed/cut substrate between stations, including a cleaning station and an alignment station. Thus, the cleaning and alignment stations of Lin are downstream in the process from the initial forming stations of the substrate. Furthermore, Chen teaches the air knife being used to blow glass debris, which has to occur after the substrate has been cut. Thus, when modifying Pan/Chen in view of Lin, the logical place to put the conveyor that transfers the substrate to the cleaning and alignment stations is after/downstream from the cutting device. 
On pages 11-12 of the remarks, Applicant argues that no reference teaches glass debris may affect a liquid crystal alignment process, and, if Pan were modified by Chen the air knife would be inserted before the cutting process taught by Pan.
	The motivations of the prior art do not have to be the same as the motivations of Applicant’s invention. Chen teaches to blow glass debris from a substrate after it is cut because the glass debris can damage the substrate. Thus, it would be obvious to blow glass debris from the substrate after every cutting operation. One of skill in the art would further appreciate that damage to parts of the exposed substrate of Pan can affect a liquid crystal alignment process because the terminals could be damaged or covered by glass debris.
On pages 12-13 and 15 of the remarks, Applicant argues it is not proper to modify Pan to add the conveyor of Lin because Pan teaches a transferor that must be present.
	The rejection does not get rid of the transferor of Pan. The examiner agrees that the transferor of Pan is important because it checks the substrate to ensure it is completely cut. In the rejection, instead of the transferor transferring the substrate straight to the alignment station, the transferor transfers the substrate to the conveyor that can move the substrate through a plurality of different stations including the cleaning and alignment stations.
On pages 13-14 of the remarks, Applicant argues with respect to claim 24 that the rejection does not teach the air knife being relatively fixed with respect to the manufacturing platform. 
	This argument is not relevant to the current claim because claim 24 was not amended as described on pages 8 and 13 of the remarks. Further, since the air knife is attached to rails via the sliders of Tamon, the air knife is capable of “moving together” with the manufacturing platform.
On pages 14 and 15 of the remarks, Applicant argues with respect to claims 25 and 26 that the rejection doesn’t teach the air knife being arranged or erected on a side of the manufacturing platform because the air knife of Tamon is positioned above the substrate and is connected to the sliders on the conveyance rails on both side of the platform.
	The examiner agrees that the rejection teaches the air knife connected to sliders on conveyance rails on both sides of the platform. Thus, the air knife comprises one end arranged and erectingly fixed to a first side of the manufacturing platform, and a second end arranged/erectingly fixed to a second side of the manufacturing platform. 
Applicant further argues with respect to claims 27 and 31 that the cited art does not teach the arrangement between the air knife and the platform for automatically measuring ultraviolet irradiation intensity.  As detailed in the previous Office action, the examiner agrees and has not provided prior art rejections for claims 27 and 31.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: a platform for automatically measuring an ultraviolet irradiation intensity in claims 27 and 31. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Upon reviewing Applicant’s originally filed disclosure, it appears the specification does not specify the structure/device that measures ultraviolet irradiation intensity.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 33 recites the operation of cleaning foreign matter on the substrate sent by the veneer cutting machine using an air knife erected at a location downstream from a discharge port of the veneer cutting machine is performed immediately subsequent to the previous operation of cutting the substrate using the veneer cutting machine. In the embodiment of Applicant’s disclosure that teaches the air knife being downstream from the cutting machine, as required by claim 23 (from which claim 33 depends), the process comprises the substrate to be acted upon by a delivery apparatus 103 and/or a turnover apparatus 104 in order to transfer the substrate from the cutting machine 10 to the manufacturing platform 40. Thus, Applicant’s do not have support for the air knife being located downstream from the cutting machine, and the operation of cleaning foreign matter on the substrate sent by the veneer cutting machine using an air knife erected at a location downstream from a discharge port of the veneer cutting machine is performed immediately subsequent to the previous operation of cutting the substrate using the veneer cutting machine.
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-25 and 27-34 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 24 recites the air knife is arranged on and relatively fixed to the manufacturing platform, and wherein the air knife is operative to move along with the manufacturing platform. The phrase “along with” is awkward so as to make the limitation confusing. For example, is the air knife operative to move with the manufacturing platform? Or operative to move along the manufacturing platform? The examiner recommends removing one of “along” or “with”. In addition, it is unclear what this limitation is requiring. Is the air knife configured to be fixed to the manufacturing platform, or is the air knife configured to move with respect to the manufacturing platform?
Regarding claims 27 and 31, as detailed above, the limitation of a platform for automatically measuring an ultraviolet irradiation intensity has been interpreted under 112f. Upon reviewing Applicant’s disclosure, Applicant teaches this platform comprising a structural component 60 extending across and over the manufacturing platform (figs. 4-5). However, Applicant’s disclosure does not teach the particular measurement device that measures ultraviolet irradiation intensity. The specification does not teach the structural component 60 having any sensors, other measurement devices, or otherwise how the component 60 measures the intensity. 
Thus, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 33 and 34 recite at least one of: an air knife, a location, a discharge port, an alignment ultraviolet lighting machine. For consistency, the “a” and “an” should be changed to “the”.
Claims 25, 28-30, and 32 are rejected for depending from one of claims 24 and 27.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2013/0340589 (“Pan”) in view of USPGPub No. 2018/0046037 (“Lin”) and CN203307221 (“Chen”).
Regarding claim 23, Pan teaches a panel manufacturing method, adapted to a panel manufacturing device (para. [0002]), the panel manufacturing method comprising: cutting a substrate using a veneer cutting machine (figs. 1 & 2, paras. [0006], [0040] & [0051]-[0053]); and immediately subsequent thereto, transferring it to an alignment device to perform ultraviolet irradiation alignment on the substrate sent by the veneer cutting machine using an alignment ultraviolet lighting machine (fig. 2, para. [0043]).
Pan et al. fail to explicitly teach cleaning foreign matter on the substrate using an air knife … the foreign matter comprising glass debris produced during the previous operation of cutting the substrate using the veneer cutting machine. However, this would have been obvious in view of Chen.
Chen is also directed to manufacturing LCDs (para. [0002], wherein all references to the Chen specification refer to the machine translation submitted with the Office action mailed on February 16, 2021). Chen teaches that when cutting LCD panels that glass debris can remain on the panel causing damage (para. [0005]). Thus, Chen teaches to blow air on the panel to blow the glass debris off (para. [0030]). Chen further teaches the air knife can be independent of the cutting device such that it is not connected with other parts of the cutting device (para. [0032]).
In this case, Pan teaches to cut an LCD panel. Pan further teaches that leftover glass from a cutting operation can cause undesirable alignment of the liquid crustal panel (para. [0005]). Chen teaches that glass debris from cutting can damage LCD panels and that using an air knife to blow air on the panel can predictably remove the glass debris. In view of Chen, it would be predictable and obvious to use an air knife fixed separately from the cutting device to blow foreign matter, including glass debris, off of the substrate to prevent damaging the substrate.
The cleaning step further recites thereby preventing the foreign matter from subsequently adversely affecting a subsequent liquid crystal alignment operation. Pan teaches the substrate comprising a liquid alignment film and a liquid crystal alignment operation (paras. [0039] & [0043]). Pan further suggests that glass debris from a cutting operation may cause undesirable alignment of the liquid crustal panel by damaging or covering the terminals (para. [0005]). However, the preventing language is not an active, positive step. Thus, this limitation is interpreted as an intended result of the cleaning step, and thus is not given patentable weight. See MPEP 2111.04(I), specifically Minton v. National Ass'n. of Securities Dealers, 336 F. 3d 1373, 1381 (Fed. Cir. 2003) (a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’").
Pan et al. fails to explicitly teach the air knife erected at a location downstream from a discharge port of the veneer cutting machine. However, this would have been obvious in view of Lin.
Lin is also directed to manufacturing LCD’s (paras. [0001]-[0003]). Lin teaches a conveyor configured to move the substrates through multiple manufacturing stations, wherein one station comprises an air knife arranged above the conveyor as part of a cleaning station, a subsequent step comprises irradiating the substrate, and another station is an alignment station (figs. 3 & 4, paras. [0044] & [0045]). The cleaning station, including the air knife, is to remove contaminates from the substrate (paras. [0032] & [0048]). 
In this case, Pan et al. teaches to cut an LCD, blow glass debris off the LCD via an air knife, and transfer the LCD to subsequent stations, but is silent as to the specific structure of the manufacturing device. Lin teaches it is predictable to use a conveyor to move an LCD panel to different stations, including through an air knife and an alignment station. Lin further teaches to clean the substrate, including the use of the air knife, prior to the alignment station. It would be obvious to modify Pan such that after cutting, the substrate is transferred via the transferring device 2 of Pan to a conveyor that first guides the substrate through the air knife, and then to the alignment device. The air knife erected immediately downstream of the cutting device will still predictably blow off glass debris off the panel to prevent damage to the panel and terminals thereon through the rest of the manufacturing process.
Claim 34 recites the operation of performing ultraviolet irradiation alignment on the substrate sent by the veneer cutting machine using an alignment ultraviolet lighting machine is performed immediately subsequent to the previous operation of cleaning foreign matter on the substrate sent by the veneer cutting machine using an air knife erected at a location downstream from a discharge port of the veneer cutting machine. As detailed in the rejection to claim 23 above, Pan teaches to cut a substrate and immediately transfer it to the alignment device. (para. [0043] of Pan). Thus, the natural logical result of providing the air knife at a location between the cutting device and the alignment device is that the alignment step will happen immediately after the cleaning step. 
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. as applied to claim 23 above, and further in view of USPGPub No. 2017/0361486 (“Tamon”).
Regarding claim 24, Pan et al. further teaches the panel manufacturing device comprises a manufacturing platform (element 7 of Lin) configured to bear and send the substrate obtained by cutting by the veneer cutting machine to the ultraviolet lighting machine (see rejection to claim 23 above; Lin, figs. 3-4, paras. [0054]-[0056]). Pan et al. fail to explicitly teach wherein the air knife is arranged on and relatively fixed to the manufacturing platform, and wherein the air knife is operative to move along with the manufacturing platform. However, this would have been obvious in view of Tamon.
Tamon is directed to manufacturing platforms for working on substrates (para. [0001]). Tamon teaches that it is known for manufacturing platforms 20 to comprise rails 21 on the sides thereof in order for machines to be movably fixed thereto (via sliders 31) and above the manufacturing platform (fig. 1, paras. [0065], [0072] & [0073]). For example, Tamon teaches both an air blower 40 and irradiation devices 10 can be attached above a platform via the rails 21 (fig. 1, paras. [0072], [0079] & [0130]). The devices are attached to the rails via sliders that enable the devices to slide on the rails during operation (paras. [0072]-[0073] & [0115]).
In this case, Pan et al. teaches to provide a manufacturing platform with devices such as an air blower, but is silent as to the structure to provide the devices above the platform. Tamon teaches one of skill in the art that machines can be fixed above manufacturing platforms via sliders movably attached to railings on the side of the platform (including irradiation devices and air blowing devices). Thus, it would be predictable and obvious to fix the air knife to railings on the side of the manufacturing platform via sliders so that the air knife can be positioned in a desired location above the platform and capable of changing positions if desired.
Regarding claim 25, Pan et al. further teaches an air outlet of the air knife faces the manufacturing platform (Lin, figs. 3 & 4, paras. [0052]-[0053], wherein the air knife is positioned above the conveyor with the outlet facing the conveyor; Tamon, fig.1). Claim 25 further recites the air knife is arranged on a side of the manufacturing platform. As detailed in the rejection to claim 24 above, the air knife has a first end that is attached/arranged to a slider on a first side of the manufacturing platform, and the air knife has a second end that is attached/arranged to a slider on a second side of the manufacturing platform.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. as applied to claim 23 above, and further in view of USPGPub No. 2004/0265506 (“Hirai”).
Regarding claim 26, Pan et al. further teaches the panel manufacturing device comprises a manufacturing platform (element 7 of Lin) configured to bear and send the substrate obtained by cutting by the veneer cutting machine to the ultraviolet lighting machine (Lin, figs. 3-4, paras. [0054]-[0056]). Pan et al. also teaches an air outlet of the air knife faces the manufacturing platform (Lin, fig. 3, para. [0053]).
Pan et al. fail to explicitly teach a moveable rail cooperating with the manufacturing platform; wherein the air knife is erected at the moveable rail independently from the manufacturing platform on a side of the manufacturing platform and is operative to move along the movable rail. However, this would have been obvious in view of Hirai.
Hirai is directed to electronic equipment to perform work on a plate placed on a platform, for example a liquid crystal display device (fig. 4, paras. [0003], [0101] & [0113]). Hirai teaches a device 10 configured to work on the plate is arranged above the plate and connected to a rail to the side of the manufacturing platform and comprising a rotatable shaft 2 (fig. 4, paras. [0101]-[0102]). Rotation of the shaft 2 moves the device 10 linearly with respect to the plate (fig. 4, para. [0102]). 
In this case, Pan et al. teaches to provide a manufacturing platform for LCD’s with machines thereabove, but is silent as to the structure to provide the machines above the platform. Hirai, also directed to performing work on LCD’s, teaches one of skill in the art that machines can be fixed above manufacturing platforms via rails comprising rotatable shafts, i.e. movable rails, that can move the devices linearly upon rotation. Thus, it would be predictable and obvious to fix the air knife to a movable rail on the side of the manufacturing platform so that the air knife can be positioned in a desired location above the platform and capable of changing positions if desired. Further, the movable rail operates independently from the conveyor belt of Pan et al.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                   



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within non-italicized parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”